'                                                                                                             /'




     A0435                                                                     ADMINISTM TIVEOFFICE0FTHE UNITED STATESCOURTS                                                                    qO'
                                                                                                                                                                                               . .R,COURTUSIS7ONEY
                                                                                                                                                                                                              .               ',

     (Rev.04/18:WDVARev.02/19)                                                                                                                                                                                            ',
                                                                                                       TM NSCRIPT ORDER FORM                                                                    DpEIVTZ: '''
                                                                                                                                                                                                           s'
     PleaseReadInstructionson Pa e2.                                                                                                                                                           ..                         @
..
     1.ùRtOUtSTOR'SC''
     's                                                       ..
                                                                              .( NAME                                                                                     TELEPHONENUMBER
               '
                    XIyFURMATIIX.;t.                                         ;., D ean D iG regorio                                                                        2125280777
                 ..-
              . - ?. .-
                      :k....--                    .--q). '                   '''.
          .



     DATE0FREQUEST                                                                   EMAILADDRESSLTranscriptwillbeemailedtothisaddress.j
     11/20/19                                                                         local@ usretrieval-com
     MAILING ADDRESS                                                                                                                                                      CITY,STATE,ZIP CODE
     12 W .27th Street,17th floor                                                                                                                                         N ew York,N Y 10001
              ..                                   .-=.s'          .
     2.'TW NSCRIPT ,
                   ..,.t                                  .                 , NAM E 0FCOURT REPORTER
        RtOUES
           .L
              YtDt')
                   .. S
                      )
                    .. .
                                              av,
                                              g T
                                                î,-
                                                                             .,
                                                                              y Doljna Pratller
                      ,
                      l .
                      '
                     .'             . .' . ' ..
                '. >- .,                i'''!-1; '...                        '''
                      C'
                                              ywa*.z-gu k
                   a
                     ,
                     s. .
                                    .
                                    -         .                                      OR             CHECK HERE                   IF HEARING W ASRECORDED BY FTR
     .            . rs,
                     .     .    ,
                                                     '.J .
                                                    '.
                                              . .uvss .                .   ()a''
                                                                               .
     CASENUMBER                                                                      CASE NAME                                                                            JUDGE'SNAME
     1:19cr16                                                                        U SA v Indivior lnck,etal                                                            Jam es P.Jones
     DATEIS)0F                                                                       TYPE0FPROCEEDINGIS)                                                                  LOCATION 0FPROCEEDING
     PROCEEDINGIS)
     10-4-19                                                                        A rraignm entand M otion H earing                                                      W estern D istrietofV irginia
     REQUESTISFOR:Lselectonej )
                              -/)
                                j FULLPROCEEDING                                                                                                 OR 1
                                                                                                                                                    i' 1
                                                                                                                                                       I SPECIFICPORTIONIS)LMustspec# below)
     SPECIFICPORTIONIS)REQUESTED Llfapplicable?:
     Please provide a costestim ate before proceeding w ith the order,only need 10-4-19.

     '3.è
        StIR.
            VIC'ETURMAROUNDC/TEGOéYRtQUESTED: l,t
                                         .        .                           a..
                                                                              .         s                                   .        n                      ''',.i
                                                                                                                                                                 t'y,, '      .
                                                                                                                                                                              öîL
                                                                                                                                                                                ï.',
                                                                                                                                                                             'ètp,.
                                                                                                                                                                                                 .'..; '
                                                                                                                                                                                               ' '.
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                          yyy
                                                                                                                                                                                                                           r
                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                          .
                ,   ')d'ha e2 orstescritfontgà'kccàsbbvicebiùrvarovbdtate o ....'
                    à                                                           k'
                                                                                 .:ë.
                                                                                        .
                                                                                                                                                                      .                -   .     ,';
                                                                                                                                                                                                   t'L                 ,.
                                                                                                                                                                                                                  . ,..,
                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                          y.:.
     'I
     : 'Ordinar-v
       i        '' f
                ,
                   '''30-
                        Da'v
                           ')
                            '                                      -                                                                         V/)Daily
                                                                                                                                             1

     t r14-Day                                                                                                                                              Hourly

     !'
     j(
        Expe
          -
            dited f 7-Day
                  '''
                         )
                        --
                                                                                                                                             )
                                                                                                                                             '
                                                                                                                                               Realenme'
                                                                                                                                                 ..... ..



     i
     '
     ... .      1
                    3-Day

     .
     4..ctRTIFICATION:'B 'sinih's'
                                 beloW,ltJiiif thatslwll ,.@ '
                                        ti .
                                                             allcha'r'es de osit),,lusadditions). '' - .7t7u, -. '
                                                              ,        -
                                                                                                          .
                                                                                                                                                                               .

     DATE                                                                            SICNATIJREx
                                                                                                                   .


          11/20/19                                                                      oo /                       ..  <'   .
                                                                                                                                .*
                                                                                                                                         ; ,
                                                                                                                                         )



                               Ifyouhaveanyquestions,pleasecontactthecourtreportercoordinatorat(434)847-5722
                               orby em ailto CRc@ vaw d.uscourts.gov.
                               TranscriptFee Ratescan befound on ourw ebsite underStanding Orders'
                                                                                                 at:
                               http://www .vaw d.
                                          .     uscotlrts.gov/m edia/ls76/transcriptszol8-3.pdf       .



                               NOTE:Form mustbeflattenedpriorttleleqtronically filinginCM/ECFsothatallfillablefieldscan
                               no longerbe modifiecl.
                                        .. . .        .!..
                                                      (                             qr'. '.                                                                                                           ' 1..       .   ..

                               s: :     ' .
                    Case 1:19-cr-00016-JPJ-PMS Document 234 Filed 11/26/19 Page 1 of 2I
                                                      '                             -
                                                                                      p Pageid#:
                                                                                               # 1792
                                                                                                '
                                                                                                 : '
                                              .                                .            .                                                                                                   . -                   .            .
                                             GENERALINSTRUCTIONS

Use.Use thisform toorderthetranscription ofproceedings.COM PLETE A SEPARATE ORDER FORM FOR EACH
CASE NUM BER AND FOR EACH COURT REPORTER FOR W HICH TM NSCRIPTSARE ORDERED.

          CJA Counsel.CJA CounselmustcompleteanAuth-24inevouchertoobtainapprovalforthetranscript.
          Appeal.Ifcase ison appeal,visithttp://ww w.ca4.uscourts.gov fortranscriptinstructions.Thetranscriptwill
          need tobe orderedthrough the United StatesCourtofAppealsusingtheirorderform .

Subm i/ing to theCourt.

          Attorney-e-Fileordertotheappropriatecasein CM/ECF.
          Private Party -Send orderto Clerk'sOffice,U.S.DistrictCourt,1101 CourtStreet,SuiteA66,Lynchburg,VA
          24504.
DepositFee.The CourtReporterw illnotifyyou oftheam ountoftherequired depositfeewhich m ay be m ailed or
deliveredto the addressprovided toyou by the courtreporter.Upon receiptofthedeposit,the courtreporterw ill
processthe order.
'

Delivery Tim e.Delivery tim eiscom puted from thedateofreceiptofthe depositfeeor,fortranscriptsordered by
the federalgovernm ent,from the date ofreceiptofelectronicnotification.
                                         '
    (

Com pletion ofOrder.Thecourtreporterw illnotifyyou when thetranscriptiscompleted.

Balance Due.Ifthe depositfee wasinsufficientto covera1lcharges,the courtreporterw illnotify you ofthè balance
due,w hich m ustbepaidpriorto receivingthecom pleted order.

                                             SPECIFIC INSTRUCTIONS

AllSections(1-4)mustbecompletedin full.
section 3.Service Category Requested.

Ordinaly.A transcripttobedeliveredwithinthirty (30)calendardaysafterreceiptofan order.
14-Dav.A transcripttobedeliveredwithinfourteen (14)calendardaysafterreceiptofanorder.
Expedited.A transcripttobedeliveredwithinseven (7)calendardaysafterreceiptofanorden
3-Dav.A transcripttobedeliveredwithinthree(3)calendardaysafterreceiptofan order.
Dailv.A transcripttobedelivered onthecalendardayfollowingreceiptoftheorder(regardlessofwhetherthat
calendardayisaweekendorholiday),priortothenormalopeninghouroftheclerk'soffice.
Hourlv.A transcriptofproceedingstobedeliveredwithintwo(2)hoursfrom receiptoftheorder.
RealTime.A draft,unedited transcriptproducedby a certified realtim ereporterasa byproductofrealtim e to be
delivered electronically during proceedingsorim m ediately follow ing receiptofthe order.A realtime ''feed''isthe
electronicdata flow from the courtreportertothe computerofeach person orparty ordering and receiving the
realtim etranscription in thecourtroom .**Requiresprearrangem entforservices.




        Case 1:19-cr-00016-JPJ-PMS Document 234 Filed 11/26/19 Page 2 of 2 Pageid#: 1793
